Citation Nr: 0620793	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  95-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, 
prior to August 3, 2004, for lumbar strain.  

2.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 20 percent disabling.  

3.  Entitlement to an evaluation in excess of 30 percent, 
prior to January 12, 1998, for hypertensive cardiovascular 
disease.  

4.  Entitlement to an evaluation in excess of 60 percent, 
prior to September 30, 2005, for hypertensive cardiovascular 
disease.  

5.  Entitlement to restoration of a 60 percent evaluation for 
hypertensive cardiovascular disease, currently rated as 30 
percent disabling.  

6.  Entitlement to an increased evaluation for status post 
left eye orbital fracture, evaluated as 10 percent disabling.  

7.  Entitlement to an evaluation in excess of 10 percent, 
prior to August 3, 2004, for acromioclavicular joint 
dislocation of the right shoulder.  

8.  Entitlement to an increased evaluation for 
acromioclavicular joint dislocation of the right shoulder, 
currently rated as 20 percent disabling.  

9.  Entitlement to service connection for herpes simplex 1 
and 2.

10.  Entitlement to service connection for ocular 
hypertension.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Manila, the 
Republic of the Philippines, VA Regional Office (RO).  The 
veteran was afforded personal hearings before a hearing 
officer at the RO in September 1996, December 2000, and 
August 2005.  A transcript of each of the hearings has been 
associated with the claims file.  

The issue pertaining to obsessive compulsive disorder, as 
raised in correspondence received in August 2005, is referred 
to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that in his VA Form 9, dated in 
January 1995, and in other correspondence, to include a 
statement in received in April 2005, and as noted in the 
January 2005 supplemental statement of the case, the veteran 
stated he desired a hearing before the Board.  The veteran 
has not been afforded an opportunity for a Board hearing.  

Next, the Board notes that VCAA letters were issued in March 
2004 and October 2004.  A VCAA letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) has not 
been issued.  

An August 2005 letter from the veteran's private doctor 
references blood pressure readings.  The letter reflects the 
veteran had been undergoing treatment for four months.  These 
records, if pertinent, have not been associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a Board hearing.  

2.  A VCAA letter that complies with 
Dingess, supra, should be issued.  

3.  The AOJ should attempt to obtain any 
relevant private treatment records from 
April 2005 to August 2005 from Dr. D. V. 
L.  Any relevant records obtained should 
be associated with the claims file.  

4.  The AOJ should obtain a medical 
opinion in regard to the issue of 
entitlement to service connection for 
ocular hypertension.  The examiner should 
determine whether there is any 
relationship between ocular hypertension 
and the veteran's service-connected 
hypertension or hypertensive 
cardiovascular disease.  If there is no 
relationship, that fact should be clearly 
noted in the report.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


